March 1, 2013 VIA EDGAR Securities and Exchange Commission Public Reference Room treet, NE Washington, DC20549 Re: Lincoln National Corporation (“LNC”) Form 10-K for the Year Ended December 31, 2012 (File No. 1-6028) Dear Sir or Madam: On behalf of LNC, we attached for filing LNC’s Form 10-K for the year ended December 31, 2012.As explained in Note 2 to the Consolidated Financial Statements in Part II, Item 8, the financial statements in this report reflect changes in accounting methods from the preceding year, as follows: 1. Adoption of ASU No. 2011-05 within the Comprehensive Income Topic of the FASB ASC. 2. Adoption of ASU No. 2011-04 within the Fair Value Measurements and Disclosures Topic of the FASB ASC. 3. Adoption of ASU No. 2010-26 within the Financial Services – Insurance Industry Topic of the FASB ASC. 4. Adoption of ASU Nos. 2011-08 and 2012-02 within the Intangibles – Goodwill and Other Topic of the FASB ASC. 5. Adoption of ASU No. 2011-03 within the Transfers and Servicing Topic of the FASB ASC. If you have any questions regarding the Form 10-K, please feel free to give me a call at 484-583-1430. Very truly yours, /s/ Douglas N. Miller ­­­­­ Douglas N. Miller Senior Vice President and Chief Accounting Officer
